DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/22 has been entered.
Status of the claims:  Claims 44-45, 47-59, 67-71 are currently pending.  
Priority:  This application is a CON of 14/466,741 (08/22/2014 now ABN).
IDS:  The IDS dated 1/18/21 was considered.
Election/Restrictions
Applicant affirmed the election without traverse to prosecute the invention of Group I, claims 44-59.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 44-45, 47-57, 67-71 are rejected under 35 U.S.C. 103 as being unpatentable over Myllykangas et al. (US20120157322) in view of Mamanova (Nature Methods, v. 7 no. 2, Feb 2010, p. 111-118) and Fodor et al. (US20110160078). 
Regarding claim 44, Myllykangas teaches:
A method for targeted genetic analysis of cell-free DNA (cfDNA) (claims 1-3, 8; Fig. 1; [0012]; [0081]: “targeted DNA sequencing; claim; cfDNA is equivalent to [0026]: “nucleic acid samples used herein may be complex in that they contain multiple different molecules that contain sequences. Fragmented genomic DNA and cDNA”) comprising: 
(a) hybridizing one or more capture probe modules to a target genetic locus in a tagged cfDNA library to form one or more tagged cfDNA-capture probe module complexes (claim 1b), 
wherein the one or more capture probe modules hybridizes to a specific DNA target region, wherein the one or more capture probe modules is not immobilized to a surface,  (claim 1b; claim 7: “said selection oligonucleotide comprises a binding site for a sequencing primer”); and
wherein the tagged cfDNA library comprises cfDNA molecules ligated at each end to an adaptor module; (claim 2: “said nucleic acid fragment is an adaptor-ligated genomic fragment”; [0041]: “A genomic fragment may be adaptor ligated (in which case it has an adaptor ligated to one or both ends of the fragment, to at least the 5′ end of a molecule)”) and 
(b) isolating the one or more tagged cfDNA-capture probe module complexes from (a) to form isolated tagged cfDNA-capture probe module complexes, wherein each isolated tagged cfDNA-capture probe module complex comprises a tagged cfDNA molecule and a capture probe module (claim 1b: “hybridizing a first member of said first population of surface-bound oligonucleotides to a selection oligonucleotide comprising a region that hybridizes with said first member and a region that contains a genomic sequence” – inherently isolating); 
(c) enzymatically processing the one or more isolated tagged cfDNA-capture probe module complexes from (b) to generate one or more tagged hybrid nucleic acid molecules, wherein the enzymatic processing comprises performing 5'-3' DNA polymerase extension of the capture probe module using the tagged cfDNA molecule as a template, and wherein each tagged hybrid nucleic acid molecule comprises the capture probe and a complement of the tagged cfDNA molecule (claim 1c: “extending said first member of said first population of surface-bound oligonucleotides to produce a support-bound selection primer that comprises a sequence that is complementary to said genomic sequence”; [0012]: “DNA polymerase-mediated extension”); 
(d) performing PCR on the tagged hybrid nucleic acid molecules of (c) to generate amplified tagged hybrid nucleic acid molecules (claim 1f: “amplifying said extension product … to produce a PCR product”; and 
(e) performing a quantitative genetic analysis of the amplified tagged hybrid nucleic acid molecules (claim 8, 9, 14; [0081]).
Regarding claim 44 as amended, although Myllykangas teaches a capture probe which hybridizes to a target DNA (claim 1 d: “hybridizing said support-bound selection primer to a nucleic acid fragment comprising said genomic sequence”), Myllykangas does not teach “wherein the one or more capture probe modules is not immobilized to a surface”.  However, one of ordinary skill in the art would have reasonably considered alternate means of performing hybridization capture for target enrichment as was well-known in the art and reviewed by Mamanova (i.e. Figure 1 (c): “In the hybrid capture–based approach, adaptor modified genomic DNA libraries are hybridized to target-specific probes either on a microarray surface or in solution.”).  One of ordinary skill in the art would have considered using solution capture as an alternate means and further facilitating use of smaller sample sizes (Mamanova p. 115: “the hybridization reaction further to completion using a smaller quantity of sequencing library”).  Thus, one of ordinary skill in the art would have reasonably considered following Myllykangas including alternate capture means and arrive at the claimed invention.
Regarding claim 45 as amended, Myllykangas teaches the adaptor module further comprises 
(a) a primer binding site (claim 3: “said 5′ end adaptor comprises a binding site for a sequencing primer at the end that is ligated to said genomic fragment”), and
(b) a unique read code that identifies each unique sequencing read ([0111]: “Read 2 functionally serves as a molecular barcode for a distinct primer-probe”; [0067]: “the adaptor comprises a barcode sequence that allows the source of the adaptor-ligated genomic fragment to be identified after the PCR products are sequenced.”; claim 15; [0071]: “the adaptor of the adaptor-ligated genomic fragment may contain a barcode sequence that allows the source of the adaptor-ligated genomic fragment to be identified after PCR product is sequenced”)
(c) one or more sequences for DNA sequencing (claim 3: “said 5′ end adaptor comprises a binding site for a sequencing primer at the end that is ligated to said genomic fragment”; [0017]; Fig. 5C).  
Although Myllykangas teaches a molecular barcode which “refers to a unique sequence of nucleotides is used to identify and/or track the source of a polynucleotide in a reaction” ([0054], [0111]) and is known as identifying a specific molecule – i.e. a single adapter ligation – Myllykangas does not explicitly teach the claim element of “a unique read code that identifies each unique sequencing read”.  However one of ordinary skill in the art following the teaching of Myllykangas would have been aware of the utility of molecular barcoding/counting to identify each unique sequencing read because such techniques were known in the art as evidenced by Fodor’s teaching of molecule counting of individual DNA molecules by attaching unique oligonucleotide tag-labels – aka molecular barcode - (Abstract, Figs. 1 and 3, claims 1-4, 17, [0011]) such as referenced by Myllykangas’ molecular barcode.  One of ordinary skill in the art would have been motivated to combine Myllykangas and Fodor at least because such a combination would have allowed identification and counting of the number of mutations in a given sample – i.e. from tumor – and arrive at the claimed invention.  
Regarding claim 47, Myllykangas teaches a plurality of target genetic loci ([0007]: “For example, a single locus or multiple different loci”).
Regarding claims 48 and 49, Myllykangas teaches capture probe modules of the same length (claim 1: “surface-bound oligonucleotides to a selection oligonucleotide”; [0031]: “An oligonucleotide may be 10 to 20, 11 to 30, 31 to 40, 41 to 50, 51-60, … nucleotides in length”).
Regarding claim 50, Myllykangas teaches bioinformatics analysis on the reads including variant detection / genetic lesions ([0097]-[0099]: Sequence analysis and variant detection), but does not specifically teach determining the number of genome equivalents in the tagged cfDNA library.  However, one of ordinary skill in the art following the teaching of Myllykangas would reasonably consider utilizing well-known bioinformatics analysis such as determining the number of genome equivalents such as taught by Fodor ([0080], [0109], [0154], [0204]) and arrive at the claimed invention with a reasonable expectation of success.
Regarding claim 51, Myllykangas teaches nucleic acid analysis on a broad scope of samples ([0026]: defines sample as including “Any sample containing nucleic acid”) as well as examples of tissue ([0088]: “Fresh frozen tissue samples were obtained from a colorectal cancer patient.”), but does not specifically teach the DNA is isolated from a biological sample of a subject selected from the group consisting of … blood.  However, one of ordinary skill in the art would have reasonably considered using a cfDNA sample from tissue as well as blood as is well-known in the art and arrive at the claimed invention.
Regarding claim 52, Myllykangas teaches bioinformatics analysis on the reads ([0097]: “Sequence analysis and variant detection. Sequence reads were aligned to the human genome version human genome build NCBI 37-hg19 using Burrows-Wheeler Aligner (BWA)”).
Regarding claim 53-57, Myllykangas teaches bioinformatics analysis on the reads including variant detection / genetic lesions ([0097]-[0099]: Sequence analysis and variant detection; [0110]: “a clear pathogenic nonsense mutation of SMAD4 (S 144*) was identified and validated. This gene is frequently mutated in colorectal cancer and a colon cancer driver gene”; [0081]: genomic rearrangements) which one of ordinary skill in the art would have considered and arrive at the claimed invention.  
Regarding claim 67-68, wherein the tail sequence is capable of hybridizing to a partner oligonucleotide comprising a member of a binding pair to allow for isolation and/or purification Myllykangas teaches such a hybridization sequence (claim 1b; claim 7: “said selection oligonucleotide comprises a binding site for a sequencing primer”) and is similarly taught by Fodor ([0182]: “end-labeled with Biotin, and hybridized to a whole-genome tiling array”; Fig. 9).  One of ordinary skill in the art would have reasonably considered utilizing such a binding pair including biotin to allow for isolation and/or purification which is routine in the art and arrive at the claimed invention.
Regarding claims 69-70, wherein each of the plurality of capture probes hybridizes to the target genetic locus within about 200 bp of any other capture probe Myllykangas teaches hybridization of the capture probe (claim 7, [0057], [0073], Fig. 14) but does not specifically teach within about 200 bp of any other capture probe.  However, one of ordinary skill in the art following the teaching of Myllykangas would have considered such an element as is taught by Fodor ([0182]: “The amplified DNA was fragmented with DNase I, end-labeled with Biotin, and hybridized to a whole-genome tiling array which spans the entire non-repetitive portion of the genome with uniform coverage at an average probe spacing of ˜200 nt”; [0187], Fig. 8) including optimization of the hybridization of the target to maximize the specificity and arrive at the claimed invention.
Regarding claim 71, wherein at least at least one capture probe hybridizes downstream of the target region and at least one capture probe module hybridizes upstream of the target region Myllykangas teaches forming “two complementary, immobilized sequencing library fragments” ([0012]) which one of ordinary skill in the art would have considered in designing capture probes and was well known in the art such as also taught by Fodor ([0090]: upstream/downstream configurations for primer hybridization of both complements) and arrive at the claimed invention.
Response to remarks
Applicant amended the claims and argues that Myllykangas fails to teach or suggest a method where the capture probe modules are not immobilized to a surface.  As detailed supra, one of ordinary skill in the art would have reasonably considered alternate hybridization such as capture techniques for target enrichment as was well-known in the art and reviewed by Mamanova (i.e. Figure 1 (c): “In the hybrid capture–based approach, adaptor modified genomic DNA libraries are hybridized to target-specific probes either on a microarray surface or in solution.”).  One of ordinary skill in the art would have considered using solution capture as an alternate means and further facilitating use of smaller sample sizes (Mamanova p. 115: “the hybridization reaction further to completion using a smaller quantity of sequencing library”).  Thus, one of ordinary skill in the art would have reasonably considered following Myllykangas including alternate capture means and arrive at the claimed invention and Applicant’s argument is not persuasive.
Applicant also argues that one of ordinary skill in the art would not have considered non-immobilized capture as in the claimed invention.  This is not persuasive because the teaching of Mamanova is compatible with Myllykangas, were well-known in the art such that one of ordinary skill in the art would have considered the combination and arrive at the claimed invention.  Furthermore, Mamanova teaches beneficial aspects of solution hybridization that when combined with Myllykangas would lead to an expected result.  
Applicant also argues that the claimed methods possess unexpected advantageous properties of increased probe coverage while “the methods of Myllykangas and Fodor do not allow more than one capture probe to be hybridized to a given DNA fragment”.  The Examiner has reviewed the cited portions of the specification including Figure 5 and 8 as well as Example 2 and could not determine how there is an alleged unexpected result that is commensurate in scope with the claimed invention.  One of ordinary skill in the art following the teaching of the cited art would have considered the alternative hybridization and capture with an expectation that the method would provide high coverage (Mamanova Fig. 4, p. 115 “solution capture yields superior sequence coverage of the target regions from a similar yield of sequences.”).  Thus, the argument is not persuasive.
This rejection is maintained as amended.

Claims 44-45, 47-59, 67-71 are rejected under 35 U.S.C. 103 as being unpatentable over Myllykangas et al. (US20120157322) in view of Mamanova (Nature Methods, v. 7 no. 2, Feb 2010, p. 111-118), Fodor et al. (US20110160078), and Schnall-Levin et al. (US20150376700, “Schnall”). 
Claims 44-45, 47-57, 67-71 are rejected under 35 U.S.C. 103 as detailed supra and incorporated herein.  These claims are also rendered obvious over Myllykangas, Mamanova and Fodor in view of Schnall which one of ordinary skill in the art would consider in combination as they are both to genetic analysis through sequencing and are in the same field of endeavor.  
Regarding claim 58 and 59, Myllykangas teaches genetic analysis associated with a genetic disease, but does not specifically teach a genomic rearrangement that fuses the 3' coding region of the ALK gene to the EML4 gene.  However, one of ordinary skill in the art following the teaching of Myllykangas would consider known genetic disease lesions such as taught by Schnall ([0200], Fig. 15, EML-4 gene fused to the ALK gene) and arrive at the claimed invention.
Response to remarks
Applicant amended the claims and makes similar arguments already addressed supra.  The argument that the cited art only teaches immobilized probes remains unpersuasive.  This rejection is maintained as amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 44-45, 47-59, 67-71 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Applicant amended the claims to include “wherein the one or more capture probe modules is not immobilized to a surface” and stated the following regarding support for the amendment: 
Support for these amendments can be found throughout the specification as filed, for example at paragraph 215, paragraph 229, and Figure 5. Accordingly, no new matter is added.
Para. 215 is reproduced below:

    PNG
    media_image1.png
    117
    659
    media_image1.png
    Greyscale

while para. 229 describes hybridization with streptavidin beads (corresponding to immobilization on a surface”), and Fig. 5 refers to region and sequence coverage, all of which do not clearly relate to capture probe immobilization.  Thus, the examiner could not locate support for such a new limitation, nor does there appear to be a written description of the limitation in the application as filed.  See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that "[MPEP] § 2163.04 (I)(B) as written is a lawful formulation of the prima facie standard for a lack of written description rejection.").   There is no literal support for the added limitation and one of skill in the art would not recognize that Applicant possessed the claim scope.  
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639